DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a metallic stamp and die assembly, classified in B41K 1/02.
II. Claims 16-20, drawn to method for making a metallic stamp, classified in C23F 1/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, that the product as claimed can be made by another and materially different process such as laser cutting, welding, forming, etc.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a) the inventions have acquired a separate status in the art in view of their
different classification;
(b) the inventions have acquired a separate status in the art due to their
recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching
different classes/subclasses or electronic resources, or employing different search
queries);
(d) the prior art applicable to one invention would not likely be applicable to
another invention;
(e) the inventions are likely to raise different non-prior art issues under 35
U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Usha Menon on 9/26/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitamura et al. (US Patent 5,733,465).
With respect to claim 1, Kitamura et al. teaches a metallic stamp and die comprising: 
an acid-etched design thereon (Column 4, Lines 52-62), 
wherein the metallic stamp and die (4) is configured for a combination of two or more crafting operations selected from the group consisting of: embossing, cutting, heat-foiling, stamping, scoring, and inserting a pattern or design one or more substrates (Abstract, Column 2, Lines 19-22 and Lines 25-28 and Column 3, Lines 31-45).
	With respect to claim 2, Kitamura et al. teaches the metallic stamp and die (4) comprises a ferrous metal or a ferrous alloy (Column 3, Lines 51-55 and note carbon steel is a ferrous metal).


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Corcoran Kitamura et al. (US Patent 5,733,465) in view of Hoshikawa et al. (JP 2000-219757).
With respect to claim 3, Kitamura et al. teaches the claimed invention with the exception of the metallic stamp and die has a first coating layer comprising a metallic paint.
Hoshikawa et al. teaches a die (30) has a first coating layer comprising a metallic paint (Paragraph 0008).
It would have been obvious to one having ordinary skill in the art before the present invention was made to modify the die as taught by Kitamura et al. to provide a coating layer comprising a metallic paint as taught by Hoshikawa et al. for the purpose of providing a bright to a surface of the medium.

5.	Claims 9, 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Corcoran (US Patent 7,104,192) in view of Kitamura et al. (US Patent 5,733,465).
	With respect to claim 9, Corcoran teaches a multi-purpose die assembly, the die assembly comprising:
	a base (1, 9, 10), the base (1, 9, 10) having a cavity (12, 14); and 
one or more metal inserts (5, 7) configured to be positioned in the cavity in the base (1, 9, 10 and Figures 1 and 2), 
wherein at least one of the one or more inserts (5, 7) is a metallic stamp and die having an acid-etched design thereon (Column 3, Lines 20-35 and note the raised male/recessed female portions are considered to be etched designs), and wherein the metallic stamp and die is configured for a combination of two or more crafting operations selected from the group consisting of: embossing, cutting, heat-foiling, stamping, scoring and inserting a pattern or design one or more substrates (Abstract, Column 1, Lines 46-56).
However, Corcoran is silent with respect to a metal base.  Kitamura et al. teaches die with a metal base (Abstract, Column 1, Lines 46-60). 
It would have been obvious to one having ordinary skill in the art before the present invention was made to modify the base as taught by Corcoran since it would require obvious substitution of a known base with a base made of metal as taught by Kitamura et al. for the purpose of providing an appropriate flexibility and stiffness during cutting of a die.
With respect to claim 10, Cocoran teaches the claimed invention with the exception of the metallic stamp and die is made of carbon steel. Kitamura et al. teaches the metallic stamp and die (4) is made of carbon steel (Column 3, Lines 51-55).
It would have been obvious to one having ordinary skill in the art before the present invention was made to modify the stamp/die as taught by Corcoran since it would require obvious substitution of a known stamp/die with a stamp/die made of carbon steel as taught by Kitamura et al. for the purpose of providing an appropriate flexibility and stiffness during cutting of a die.
With respect to claim 14, Corcoran teaches the die assembly further includes a cutting blade (Abstract, Column 1, Lines 47-54, Column 2, Lines 43-47, Column 3, Lines 9-12), however does not explicitly disclose a metal base.
Kitamura et al. teaches die with a metal base (Abstract, Column 1, Lines 46-60). 
It would have been obvious to one having ordinary skill in the art before the present invention was made to modify the base as taught by Corcoran since it would require obvious substitution of a known base with a base made of metal as taught by Kitamura et al. for the purpose of providing an appropriate flexibility and stiffness during cutting of a die.
	With respect to claim 15, Corcoran teaches the die assembly includes two or more metallic stamps and dies (1, 9, 10), the two or more metallic stamps and dies (1, 9, 10) are configured to receive inks of different colors to stamp a multi-colored design on the substrate (note: “configured to receive inks of different colors” is intended use, therefore the die assembly is capable of performing the intended function of supporting any of the items as claimed).

6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Corcoran (US Patent 7,104,192) in view of Kitamura et al. (US Patent 5,733,465) in view of Tanaka et al. (US Patent 4,135,964).
	With respect to claim 11, Corcoran, as modified, teaches the claimed invention with the exception of a metallic stamp and die includes a two-layer coating, wherein each layer is made of a different type of coating material.  
	Tanaka et al. teaches a metallic die (1) that includes a two-layer coating (3, 5), wherein each layer is made of a different type of coating material (Column 4, Lines 45-62).
It would have been obvious to one having ordinary skill in the art before the present invention was made to modify the die as taught by Corcoran et al. to provide two different coating layers as taught by Tanaka et al. for the purpose of providing a protective coat with high resistance thereby providing an excellent die of high quality.


Allowable Subject Matter
7.	Claims 4-8, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claim 4, the prior art does not teach or render obvious the metallic stamp and die has a second coating layer comprising a rubber paint, and wherein the metallic paint is configured between the etched design and the rubber paint.
	With respect to claim 12, the prior art does not teach or render obvious the two-layer coating includes an inner layer of a metallic paint and an outer layer of a rubber paint, wherein the metallic paint is configured between the etched design and the rubber paint.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Angevine (US Publication 2011/0139021), Larsen (US Publication 2006/0196327), Corcoran (US Publication 2005/0215405), Brown et al. (US Patent 11,148,315), Hutchsion et al. (US Patent 6,582,615) and Domsch et al. (CN 110997329) teach stamp and die apparatuses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853